NO. 07-10-00113-CV
 
IN THE COURT OF APPEALS
 
FOR THE
SEVENTH DISTRICT OF TEXAS
 
AT
AMARILLO
 
PANEL D
 

MAY
11, 2010
 

 
STEVEN J. REED, APPELLANT
 
v.
 
CITY OF LAGO VISTA, TEXAS AND ROGERS-PENN INVESTMENTS, APPELLEES 

 

 
 FROM THE 126TH DISTRICT COURT OF TRAVIS
COUNTY;
 
NO. D-1GN-08-004232; HONORABLE MARGARET A. COOPER, JUDGE

 

 
Before QUINN,
C.J., and CAMPBELL and PIRTLE, JJ.
 
 
MEMORANDUM OPINION
 
Appellant Steven J. Reed filed a
notice of appeal on February 9, 2010.  On
April 7, the case was transferred to this court from the Third Court of Appeals
under a docket equalization order of the Supreme Court of Texas.  Reed has not paid the required filing fee of
$175[1]
or provided a status report concerning the record as specified by a March 29
letter from the clerk of the transferor court. 
By letter of April 20, we informed Reed that failure to satisfy these
omissions within ten days of the letter would result in dismissal of this
appeal.  Tex. R. App.
P. 37.3(b); 42.3(c).  We have had
no response from Reed.
            Finding
Reed has failed to comply with a requirement of the Rules of Appellate
Procedure and a notice from the clerk requiring a response, and finding that we
have given notice to all parties, we dismiss the appeal pursuant to Rule of
Appellate Procedure 42.3(c).
            
                                                                                                James
T. Campbell
                                                                                                            Justice
 
 
 
            




 




[1]  Tex. R. App. P. 5 & Appendix.